                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JOSEPH LAIN, et al.,                              Case No. 20-cv-02350-LB
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING MOTION FOR
                                  13               v.                                        APPOINTMENT OF GUARDIAN AD
                                                                                             LITEM
                                  14       PLEASANTON UNIFIED SCHOOL
                                           DISTRICT, et al.,                                 Re: ECF No. 2
                                  15
                                                          Defendants.
                                  16

                                  17                                            INTRODUCTION

                                  18         In this case, Joseph Lain, individually and on behalf of his disabled minor daughter, A.L., sued

                                  19   the Pleasanton Unified School District, the Contra Costa County Office of Education, and related

                                  20   individual defendants for retaliating against him for exercising his due-process rights to advocate

                                  21   for his daughter and for denying A.L. access to education, in violation of 42 U.S.C. § 1983, Title

                                  22   II of the Americans with Disabilities Act, Section 504 of the Rehabilitation Act of 1973, and

                                  23   California Education Code § 56046.1 Mr. Lain moved ex parte for an order appointing him as

                                  24   guardian ad litem for A.L.2 The court grants the motion.

                                  25

                                  26

                                  27   1
                                           Compl. – ECF No. 1.
                                  28   2
                                           Pet. for Appointment of Guardian Ad Litem – ECF No. 2.

                                       ORDER – No. 20-cv-02350-LB
                                   1                                                ANALYSIS

                                   2   1. Governing Law
                                   3       “A minor or an incompetent person who does not have a duly appointed representative may

                                   4   sue by a next friend or by a guardian ad litem. The court must appoint a guardian ad litem — or

                                   5   issue another appropriate order — to protect a minor or incompetent person who is unrepresented

                                   6   in an action.” Fed. R. Civ. P. 17(c)(2). An individual’s capacity to sue is determined by the law of

                                   7   the individual’s domicile. Fed. R. Civ. P. 17(b). Under California law, an individual under the age

                                   8   of eighteen is a minor. Cal. Fam. Code § 6500. A minor may bring suit as long as a guardian

                                   9   conducts the proceedings and the court may appoint a guardian ad litem to protect the minor’s

                                  10   interests in the litigation. Cal. Fam. Code § 6601; Cal. Civ. Proc. Code § 372(a); Williams v.

                                  11   Super. Ct., 147 Cal. App. 4th 36, 46–47 (2007).

                                  12       The court “has broad discretion in ruling on a guardian ad litem application.” Williams, 147
Northern District of California
 United States District Court




                                  13   Cal. App. 4th at 47. In the case of parent representatives, “‘[w]hen there is a potential conflict

                                  14   between a perceived parental responsibility and an obligation to assist the court in achieving a just

                                  15   and speedy determination of the action,’ a court has the right to select a guardian ad litem who is

                                  16   not a parent if that guardian would best protect the child’s interests.” Id. at 49 (quoting M.S. v.

                                  17   Wermers, 557 F.2d 170, 175 (8th Cir. 1977)). Thus, “if the parent has an actual or potential

                                  18   conflict of interest with his [or her] child, the parent has no right to control or influence the child’s

                                  19   litigation.” Id. at 50. If, on the other hand, “a parent brings an action on behalf of a child, and it is

                                  20   evident that the interests of each are the same, no need exists for someone other than the parent to

                                  21   represent the child’s interests under Rule 17(c).” J.M. v. Liberty Union High Sch. Dist., No. 16-cv-

                                  22   05225-LB, 2016 WL 4942999, at *1 (N.D. Cal. Sept. 16, 2016) (citing cases). “‘In the absence of

                                  23   a conflict of interest, the appointment is usually made on application only and involves little

                                  24   exercise of discretion.’” Williams, 147 Cal. App. 4th at 47 (internal ellipsis omitted) (quoting In re

                                  25   Marriage of Caballero, 27 Cal. App. 4th 1139, 1149 (1994)).

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-02350-LB                          2
                                   1   2. Application

                                   2      A.L. is under eighteen years old and therefore is a minor under California law. Her ability to

                                   3   sue is contingent on the appointment of a guardian ad litem. A parent may serve as guardian ad

                                   4   litem if the parent does not have an adverse interest.

                                   5      The plaintiffs ask to appoint A.L.’s father as her guardian ad litem. The court finds no conflicts

                                   6   in their claim and grants the motion. See J.M., 2016 WL 4942999, at *2 (“Generally, when a

                                   7   minor is represented by a parent who is a party to the lawsuit and who has the same interests as the

                                   8   child there is no inherent conflict of interest.”) (quoting Burke v. Smith, 252 F.3d 1260, 1264 (11th

                                   9   Cir. 2001)).

                                  10

                                  11                                            CONCLUSION

                                  12      The court grants the motion and appoints Joseph Lain as guardian ad litem for A.L.
Northern District of California
 United States District Court




                                  13

                                  14      IT IS SO ORDERED.

                                  15      Dated: April 9, 2020

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-02350-LB                        3
